Title: Enclosure I: Report of the Maryland and Virginia Commissioners, 28 December 1784
From: Maryland and Virginia Commissioners
To: 



Annapolis [28 December 1784]

At a Meeting, at the City of Annapolis on the 22d day of December 1784, of the Commissioners appointed by the Commonwealth of Virginia to confer with persons authorised on the part of the State of Maryland upon the Subject of opening and improving the Navigation of the River Potomack and concerting a plan for the opening a proper Road between the Waters of the Potomack and the most convenient Western Waters.

And a Committee appointed by the Senate and House of Delegates of Maryland to meet the Commissioners of Virginia for the purposes aforesaid. Were present
General Washington and General Gates from Virginia.
The Honble Thomas Stone, Samuel Hughes, and Charles Carroll of Carrollton, of the Senate.
And John Cadwallader, Samuel Chase, John Debutts, George Digges, Philip Key, Gustavus Scott, and Joseph Dashiell Esquires, of the House of Delegates.
General Washington in the Chair.
Randolph B. Latimer appointed Clerk.
The Conference proceeded to take the Subject Matters to them referred into their considerations, and thereupon came to the following resolutions.
That it is the Opinion of this Conference, That the removing the obstructions in the River Potomack and the making the same capable of Navigation from Tide Water as far up the North Branch of the said River as may be convenient and practicable will increase the Commerce of the Commonwealth of Virginia and State of Maryland, and greatly promote the political Interests of the United States, by forming a free and easy Communication and Connexion with the people settled on the Western Waters, already very considerable in their Numbers and rapidly encreasing from the Mildness of the Climate and the fertility of the Soil.
That it is the Opinion of the Conference, That the proposal to establish a Company for opening the River Potomack merits the Approbation of, and deserves to be patronised by Virginia and Maryland, and that a similar Law ought to be passed by the Legislatures of the two Governments to promote and encourage so laudable an Undertaking.
That it is the Opinion of this Conference that it would be proper for Virginia and Maryland each to become Subscribers to the Amount of Fifty Shares, and that such subscription would evince to the Public the opinion of the Legislatures of the practicability and great Utility of the Plan, and that the example would encourage Individuals to embark in the Measure, give Vigor and Security to so important an Undertaking and be a substantial proof to our Brethren of the Western Territory of our disposition to connect ourselves with them by the strongest Bonds of Friendship and mutual Interest.

That it is the Opinion of this Conference, That an Act of Assembly of Virginia for opening and extending the Navigation of the River Potomack from Fort Cumberland to Tide Water ought to be repealed.
That it is the Opinion of this Conference, from the best information they have obtained, That a Road to begin about the Mouth of Stoney river may be carried in about 20 or 22 Miles to the Dunker Bottom on Cheat River, from whence this Conference are of opinion, That Batteau Navigation may be made, though perhaps at considerable expence: that if such Navigation cannot be effected, by continuing the road about 20 Miles further, it would intersect the Monongahela where the Navigation is good and has been long practiced.
That a Road from Fort Cumberland to Turkey Foot would be about thirty three Miles from whence an Improvement of the Youghigeny River would be necessary, though probably it might be done at less expence then the Navigation of the Cheat River could be rendered convenient from the Dunker Bottom.
That it is a general Opinion, that the Navigation on Potomack may be extended to the most convenient point below or even above the Mouth of Stoney River, from whence to set off a road to Cheat River; and this Conference is satisfied that that road from the Nature of the Country through which it may pass, wholly through Virginia and Maryland will be much better than a Road can be made at any reasonable expence from Fort Cumberland to the Youghigeny which must be carried partly through Pennsylvania.
That it is the Opinion of this Conference, That if the Navigation on Potomack should be carried to about the Mouth of the Stoney River, a communication with the Western Waters through a road from thence extended even to the Monongahela would be preferable in most points of view to that, by road from Fort Cumberland to Turkey Foot, the only other Way practicable, and in any great degree useful. That the Communication by a Road from Fort Cumberland to the present navigable part of the Youghigeny and thence through that river; though in the opinion of this Conference a second Object only would facilitate the Intercourse with a very respectable Number of the Western Settlers, contribute much to their convenience and accomodation, and that the Benefits resulting therefrom

to these States would compensate the expence of improving that road.
This Conference therefore recommend that the Legislatures of Virginia and Maryland appoint skilful persons to view and accurately examine and survey Potomack from Fort Cumberland to the Mouth of Stoney River, and the River Cheat, from about the Dunker Bottom to the present navigable part thereof, and if they judge the Navigation can be extended to a convenient distance above Fort Cumberland that they from thence survey, lay off, and mark a road to the Cheat river, or continue the same to the navigation as they may think will most effectually establish the communication between the said Eastern and Western Waters. And that the said road be cut and cleared not less than eighty feet and properly improved and maintained in repair, not less than Forty nor more than Fifty Feet wide at the joint expence of both States. And your Conferees beg leave to recommend that each State appropriate three thousand three hundred and thirty three Dollars and one third for the purpose; And this Conference are further of Opinion, that the States of Virginia and Maryland request permission of the State of Pennsylvania to lay out and improve a Road through such part of that State as may be necessary in the best and most proper direction from Fort Cumberland to the navigable part of the Youghigeny and on such permission being obtained that proper persons be appointed to survey, mark, clear and improve such Road at the equal expence of Virginia and Maryland. Which are submitted to the Consideration of the Legislatures of Virginia and Maryland.

By Order R.B. Latimer Ck

